As filed with the Securities and Exchange Commission on July 29, 2010 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 159x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 162 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on August 2, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Emerging Markets Local Income Portfolio has also executed this Registration Statement. Explanatory Note The Prospectus (Part A) and Statement of Additional Information (Part B) for Eaton Vance Emerging Markets Local Income Fund dated March 1, 2010, as previously filed electronically with the Securities and Exchange Commission on February 26, 2010 (Accession No. 0000940394-10-000156) are incorporated by reference into Parts A and B of this Post-Effective Amendment No. 159 to the Registration Statement of Eaton Vance Mutual Funds Trust (the Amendment), and Part A is hereby supplemented as indicated in the Amendment. This Amendment is being filed to supplement the Prospectus to add Class C shares of the Fund, a series of the Registrant. EATON VANCE EMERGING MARKETS LOCAL INCOME FUND EATON VANCE GLOBAL MACRO ABSOLUTE RETURN FUND EATON VANCE INTERNATIONAL INCOME FUND Supplement to Prospectus dated March 1, 2010 1. The following replaces the paragraph "Distribution and Service Fees." under "Sales Charges": Distribution and Service Fees. Class A and Class C shares have in effect plans under Rule 12b-1 that allow each Fund to pay distribution fees for the sale and distribution of shares (so-called 12b-1 fees) and service fees for personal and/or shareholder account services. Class C shares pay distribution fees to the principal underwriter of 0.75%, of average daily net assets annually. Because these fees are paid from Fund assets on an ongoing basis, they will increase your cost over time and may cost you more than paying other types of sales charges. The principal underwriter compensates financial intermediaries on sales of Class C shares (except exchange transactions and reinvestments) in an amount equal to 1% of the purchase price of the shares. After the first year, financial intermediaries also receive 0.75% of the value of Class C shares in annual distribution fees. Class C shares also pay service fees to the principal underwriter equal to 0.25% of average daily net assets annually. Class A shares pay distribution and service fees equal to 0.30% of average daily net assets annually. After the sale of shares, the principal underwriter receives the Class A distribution and service fees and the Class C service fees for one year and thereafter financial intermediaries generally receive them based on the value of shares sold by such dealers for shareholder servicing performed by such financial intermediaries. Distribution and service fees are subject to the limitations contained in the sales charge rule of the Financial Industry Regulatory Authority. The following changes apply to Emerging Markets Local Income Fund only: 2. As of the date of this Supplement the Fund now offers Class C shares. 3. The following is added to the first paragraph in "Performance" under "Fund Summaries -Emerging Markets Local Income Fund": No performance is shown for Class C shares because the Class had not commenced operations as of December 31, 2009. 4. The following is added to the Shareholder Fees, Annual Fund Operating Expenses and Example tables that appear in "Fees and Expenses of the Fund" under "Fund Summaries - Emerging Markets Local Income Fund": Shareholder Fees (fees paid directly from your investment) Class C Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) 1.00% Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class C Management Fees 0.65% Distribution and Service (12b-1) Fees 1.00% Other Expenses (estimated for Class C) % Total Annual Fund Operating Expenses 6.20% Expense Reimbursement )% Total Annual Fund Operating Expenses After Expense Reimbursement 1.95% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. (2) The investment adviser and administrator have agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses exceed 1.95% for Class C shares . This expense reimbursement will continue through February 28, 2012. Any amendments of this reimbursement would require approval of the Board of Trustees. The expense reimbursement relates to ordinary operating expenses only and amounts reimbursed may be subject to recoupment during the current fiscal year to the extent expenses are less than the contractual expense cap. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class C shares $298 $1,461 $2,693 $5,647 $198 $1,461 $2,693 $5,647 5. The following replaces the paragraph under "Purchase and Sale of Fund Shares" under "Important Information Regarding Fund Shares" under "Fund Summaries - Emerging Markets Local Income Fund": You may purchase, redeem or exchange Fund shares on any business day, which is any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Fund shares either through your financial intermediary or directly from the Fund either by writing to Eaton Vance Funds, P.O. Box 9653, Providence, RI 02940-9653, or by calling 1-800-262-1122. The minimum initial purchase or exchange into the Fund is $1,000 for Class A and Class C and $250,000 for Class I (waived in certain circumstances). There is no minimum for subsequent investments. 6. The following replaces the paragraph under "Financial Highlights" and is added to the Funds Financial Highlights table: The financial highlights are intended to help you understand a Funds financial performance for the period(s) indicated. Certain information in the tables reflects the financial results for a single Fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in a Fund (assuming reinvestment of all distributions at net asset value). This information (except for the six months ended April 30, 2010) has been audited by Deloitte & Touche LLP, an independent registered public accounting firm, except that for Global Macro Portfolio information prior to the fiscal year ended December 31, 2007 was audited by another independent registered accounting firm. The report of Deloitte & Touche LLP and each Funds annual financial statements and unaudited semiannual financial statements for the six months ended April 30, 2010 are incorporated herein by reference and included in the Funds annual and/or semiannual report, which is available on request. Financial Highlights information is not provided for Class C and Class I shares of Emerging Markets Local Income Fund or for Class R shares of Global Macro Absolute Return Fund because the Classes had not yet commenced operations for those Funds as of October 31, 2009. Emerging Markets Local Income Fund Six Month Period Ended April 30, 2010 (Unaudited) Class A Class I Net asset value - Beginning of period $9.850 Income (Loss) From Operations Net investment income $0.285 $0.242 Net realized and unrealized gain (loss) 0.693 0.494 Total income (loss) from operations $0.978 $0.736 Less Distributions From net investment income $(0.388) $(0.336) From net realized gain   Tax return of capital   Total distributions $(0.388) $(0.336) Net asset value - End of period Total Return 10.12% 7.47% Ratios/Supplemental Data Net assets, end of period (000s omitted) $34,928 $7,313 Ratios (as a percentage of average daily net assets): Expenses 1.25% 0.95% Net investment income 5.63% 5.67% Portfolio Turnover of the Portfolio 11
